Bell, J. 1.
There is no implied warranty of title in a- sale of land. Civil Code (1910), § 4193. Nor is there any presumption that the grantor has made an express warranty in a contract of sale. Gano v. Green, 116 Ga. 22 (42 S. E. 371); Lang v. Hall, 25 Ga. App. 118 (4) (102 S. E. 877).
2. Where an owner of land suffered the same to be sold for taxes assessed during his ownership, and thereafter, without -redeeming the land, sold and conveyed it to another, and a vendee of the latter redeemed the property from the purchaser at the tax sale (Civil Code of 1910, § 1169), the act of such vendee in redeeming the property did not amount to a payment of the taxes for which the property was sold, but was a mere exercise of the right of redemption as conveyed by the previous owners. Bennett v. Southern Pine Co., 123 Ga. 618 (51 S. E. 654) ; Elrod v. Owensboro Wagon Co., 128 Ga. 361 (57 S. E. 712) ; and where the first owner had made no warranty of title, an action against him as for money paid for his benefit could be maintained by the person who redeemed the property, to recover the amount expended for that purpose. McDonough v. Martin, 88 Ga. 675 (16 S. E. 59, 18 L. R. A. 343); Henry Pileher’s Sons v. Thompson, 145 Ga. 604 (2) (89 S. E. 698). Whether or not the plaintiff could have maintained the action if the transaction relied on had amounted to a payment of the taxes, or if a warranty of title by the defendant had been shown, need not be decided, since neither of such eases is presented by the facts as they appear in the record. See, in this connection, William Ede Co. v. Heywood, 153 Cal. 615 (96 Pac. 81), and cases cited in note to that case in 22 L. R. A. (N. S.) 562.
3. Under the above rulings, the judgment of the justice’s court in favor of the plaintiff was contrary to law, and the superior court erred-in not sustaining the certiorari.

Judgment reversed.


Jenkins, P. J., and Stephens, J., eoneur.